DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 12/05/2022 is accepted and entered.
Applicant's arguments filed 12/05/2022 have been fully considered but they are not persuasive.
Applicant argues that Hantash does not teach or reasonably suggest a column comprising a wall that forms a lumen of said chamber. However, as seen in Fig. 11 of Hantash, there is a wall 186 that is shared by the column (chamber 182, Fig. 11) and the chamber (chamber 184, Fig. 11). Therefore, the column (182, Fig. 11) comprises the wall (186, Fig. 11) and the wall 186 also forms the lumen (internal space of the chamber 184, Fig. 11) of the chamber (184, Fig. 11).
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4, 7-14, 18, 19, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hantash et al (US 2007/0225779).
Regarding Claim 2, Hantash discloses a tip (164, Fig. 11) for a therapeutic electromagnetic hand piece (housing 162, Fig. 11; ¶ [0112-0113]), comprising:
a) a chamber (184, Fig. 11);
b) one or more windows (channel 192, Fig. 11) in said chamber (184, Fig. 11), wherein said one or more windows (192, Fig. 11) are adapted to place said chamber (184, Fig. 11) in fluid communication with a surface (stratum corneum 10, Fig. 11); and
c) a column (chamber 182, Fig. 11), wherein said column (182, Fig. 11) comprises a wall (wall between chamber 184 and column 182 that is labeled 186 in Fig. 11) that forms a lumen within said chamber (184, Fig. 11; the internal space within the chamber is the lumen within the chamber and wall 186 is a part of both the column 182 and chamber 184).
Regarding Claim 3, Hantash discloses said chamber (184, Fig. 11) comprises an opening that is adapted to permit said chamber to receive an agent (both port 190 and the top of chamber 184 are capable of allowing the chamber to be filled, as seen in Fig. 11; the top of the chamber would be adapted to receive an agent when the tip is disconnected from the housing).
Regarding Claim 4, Hantash discloses said tip (164, Fig. 11) has an upper end (portion of tip 164 that attaches via slots 164, Fig. 11) that is adapted to detachably connect (¶ [0113]) to a therapeutic electromagnetic handpiece (162, Fig. 11).
Regarding Claim 7, Hantash discloses said tip (164, Fig. 11) has a length and said column (182, Fig. 11) is adapted to permit electromagnetic energy (optical beam 145, Fig. 11) to traverse said length of said tip (164, Fig. 11; ¶ [0114]).
Regarding Claim 8, Hantash discloses said wall (186, Fig. 11) is contiguous and free of openings (as seen in Fig. 11, there are no openings in the wall 186 to allow the chamber 182 to be separate from the chamber 184).
Regarding Claim 9, Hantash discloses said tip (164, Fig. 11) has a length and said column (182, Fig. 11) traverses the length of said tip (164, Fig. 11; ¶ [0114]).
Regarding Claim 10, Hantash discloses said chamber (184, Fig. 11) is adapted to connect to a squeezable bulb that is adapted to produce pressure in said chamber (¶ [0115] indicates the aperture 190 can be used to provide positive pressure to the chamber to dispense the cell/growth medium mixture, and as such the chamber is adapted to connect to a squeezable bulb via the aperture to produce pressure in the chamber).
Regarding Claim 11, Hantash discloses said chamber (184, Fig. 11) is loaded with a skin rejuvenating agent (¶ [0115]; stem cells can be considered a skin rejuvenating agent as they can improve the appearance of the skin when delivered to the skin).
Regarding Claim 12, Hantash discloses said tip (164, Fig. 11) is connected to an electromagnetic hand piece (162, Fig. 11).
Regarding Claim 13, Hantash discloses said electromagnetic hand piece (162, Fig. 11) is a laser hand piece (¶ [0114]).
Regarding Claim 14, Hantash discloses a method of treating skin on a patient (¶ [0002]) with electromagnetic energy (¶ [0114]), comprising:
a) providing an electromagnetic hand piece (housing 162, Fig. 11) having a tip (164, Fig. 11), wherein said tip (164, Fig. 11) comprises: (i) a chamber (184, Fig. 11); (ii) one or more windows (channels 192, Fig. 11) in said chamber (184, Fig. 11), wherein said one or more windows (192, Fig. 11) are adapted to place said chamber (184, Fig. 11) in fluid communication with a surface (stratum corneum 10, Fig. 11); and (iii) a column (chamber 182, Fig. 11), wherein said column (182, Fig. 11) comprises a wall (wall between chamber 184 and column 182 that is labeled 186 in Fig. 11) that forms a lumen within said chamber (184, Fig. 11; the internal space within the chamber is the lumen within the chamber and wall 186 is a part of both the column 182 and chamber 184);
b) activating said electromagnetic hand piece (162, Fig. 11) to deliver electromagnetic energy to skin (tissue 18, Fig. 11) on a patient (¶ [0114]); and
c) applying one or more agents (188, Fig. 11) from said chamber (184, Fig. 11) through said one or more windows (192, Fig. 11) onto said skin (18, Fig. 11).
Regarding Claim 18, Hantash discloses said chamber (184, Fig. 11) is loaded with a skin rejuvenating agent (¶ [0115]; stem cells can be considered a skin rejuvenating agent as they can improve the appearance of the skin when delivered to the skin).
Regarding Claim 19, Hantash discloses said electromagnetic energy is laser energy (¶ [0114]).
Regarding Claim 22, Hantash discloses said wall (186, Fig. 11) is contiguous and free of openings (as seen in Fig. 11, there are no openings in the wall 186 to allow the chamber 182 to be separate from the chamber 184).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hantash et al (US 2007/0225779) in view of Halskov et al (US 2014/0243794).
Regarding Claim 5, Hantash is silent whether the one or more windows are covered by a removable seal.
Halskov teaches a medical applicator, thus being in the same field of endeavor, with a removable seal that covers the distal opening (24, Fig. 2; ¶ [0074]) of the applicator (20, Fig. 2). The seal retains the particles within the applicator prior to use (¶ [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window of Hantash to include a removable seal, as taught by Halskov. This would ensure the agent within the chamber stays within the chamber before the user is ready to dispense the agent (as motivated by Halskov ¶ [0074]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hantash et al (US 2007/0225779) in view of Ignon et al (US 2016/0256671).
Regarding Claim 6, Hantash is silent whether said one or more windows are adapted to be in fluid communication with one or more roller-ball applicators.
Ignon teaches an applicator, thus being in the same field of endeavor, with a roller-ball (624, Fig. 6A) in fluid communication with the distal end of a fluid cartridge (640, Fig. 6A; ¶ [0078]). This allows the fluid to be dispensed onto the roller-ball which can then be rolled across the user’s skin (¶ [0078-0079]).
Therefore, it would have been obvious to modify the tip of Hantash to have the one or more windows in fluid communication with one or more roller-ball applicators, as taught by Ignon. This allows the fluid to be dispensed onto the roller-ball which can then be rolled across the user’s skin (as motivated by Ignon ¶ [0078-0079]).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hantash et al (US 2007/0225779) in view of Beaver (US 5827235).
Regarding Claims 15 and 16, Hantash is silent whether at least a portion of said one or more agents are placed in said chamber through an opening that is adapted to permit said chamber to receive said one or more agents, and wherein said portion of said one or more agents is placed in said chamber through said opening before the delivery of said electromagnetic energy to said skin, during the delivery of said electromagnetic energy to said skin, or a combination thereof.
Beaver teaches an applicator, thus being in the same field of endeavor, with a chamber (upper reservoir 44, Fig. 5) that is filled with an agent (medication 68, Fig. 5) through an opening (cap aperture 39, Fig. 5) before the device is used (Col. 3 line 52 – Col. 4 line 16). This allows the chamber to be filled with various different substances based on the user’s needs and the device to be reused since the chamber can be refilled.
Therefore, it would have been obvious to modify the method of Hantash to include placing at least a portion of one or more agents in said chamber through an opening that is adapted to permit said chamber to receive said one or more agents, and wherein the portion of said one or more agents is placed in said chamber through said opening before the delivery of electromagnetic energy onto said skin, as motivated by Beaver (Col. 3 line 52 – Col. 4 line 16). This allows the user to fill the chamber with a substance based on their needs, and allows the device to be reusable since the chamber can be refilled.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hantash et al (US 2007/0225779) in view of Buchine et al (US 2015/0231334).
Regarding Claim 17, Hantash is silent whether said one or more agents comprise a solid that is solubilized by the introduction of a liquid into said chamber through an opening that is adapted to permit said chamber to receive said liquid.
Buchine teaches a medical delivery system, thus being in the same field of endeavor, which comprises a solid medicament that is solubilized by the introduction of a liquid into the chamber (¶ [0016, 0100]). Dry compositions have increased stability over time compared to liquid compositions (¶ [0007]).
Therefore, it would have been obvious to modify the agent of Hantash to include a dry solid that is solubilized by the introduction of a liquid into the chamber through an opening, as taught by Buchine (¶ [0100]). Using a dry medicament rather than a liquid medicament results in increased stability over time (as motivated by Buchine ¶ [0007]), and the chamber of Hantash has openings (port 190 and the top of chamber 184, as seen in Fig. 11 of Hantash) that are fully capable of accepting a liquid to resuspend the dry solid of Hantash/Buchine.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hantash et al (US 2007/0225779) in view of Benson (US 3715060).
Regarding Claim 20, Hantash is silent whether said chamber is connected to a squeezable bulb that is adapted to produce pressure in said chamber, wherein said applying step comprises squeezing said squeezable bulb to force said one or more agents from said chamber through said one or more windows onto said skin.
Benson teaches an applicator, thus being in the same field of endeavor, with a chamber (valve chamber 14, Fig. 2; Col. 3 lines 21-37) filled with a product (Col. 3 lines 21-37) and connected to a squeezable bulb (3, Fig. 2; Col. 3 lines 21-37), wherein said applying step comprises squeezing said squeezable bulb to force said product from said chamber (14, Fig. 2) through said one or more windows (discharge end 33, Fig. 2; Col. 3 lines 21-37). This allows the user to discharge the product only when desired by squeezing the bulb.
Therefore, it would have been obvious to modify the device of Hantash to include a squeezable bulb adapted to produce pressure in the chamber, and wherein the applying step comprises squeezing said squeezable bulb to force said one or more agents from said chamber through said one or more windows onto said skin, as taught by Benson (Col. 3 lines 21-37). This allows the user to discharge the product only when desired by squeezing the bulb. Hantash further motivates this combination in ¶ [0115], which indicates the aperture 190 can be used to provide positive pressure to the chamber to dispense the cell/growth medium mixture.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hantash et al (US 2007/0225779) in view of Tracy et al (US 2010/0258592).
Regarding Claims 21 and 23, Hantash is silent whether the tip comprises a first magnet and a second magnet, wherein (i) said first magnet is disposed at a first end of said tip, (ii) said second magnet is slidably disposed between said first magnet and a second end of said tip, and (iii) the polarity of said first magnet and said second magnet are adapted to produce pressure in said chamber thereby forcing said one or more agents from said chamber through said one or more windows onto said skin.
Tracy teaches a dispenser, thus being in the same field of endeavor of fluid dispensing devices, with a tip (508, Figs. 12-13B) comprising a first magnet (drive magnets 518 in magnet wheel 516, Figs. 12-13B) and a second magnet (driven magnet 522, Figs. 12-13B), wherein said first magnet (518, Figs. 12-13B) is disposed at a first end of said tip (500, Figs. 12-13B), said second magnet (522, Figs. 12-13B) is slidably disposed between said first magnet (518, Figs. 12-13B) and a second end of said tip (508, Figs. 12-13B; ¶ [0093] indicates the driven magnet 522 is slidably disposed in the nozzle to rise and fall to dispense fluid through the nozzle), and the polarity of said first magnet (518, Figs. 12-13B) and said second magnet (522, Figs. 12-13B) are adapted to produce pressure thereby forcing fluid out of the nozzle (¶ [0093]).
Therefore, it would have been obvious to modify the tip of Hantash to include a first magnet disposed at a first end of said tip and a second magnet slidably disposed between said first magnet and a second end of said tip, where the polarity of the first and second magnets are adapted to produce pressure within the chamber, as taught by Tracy, to have a repelling force that causes fluid to be dispensed out of the nozzle (¶ [0091-0093]). In the combination of Hantash/Tracy, the first and second magnets are adapted to produce pressure in the tip chamber, thereby forcing said one or more agents from said chamber through said one or more windows onto said skin. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781